PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/797,419
Filing Date: 30 Oct 2017
Appellant(s): Google LLC



__________________
Tracy M. Hitt
Reg. No. 62,371
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/12/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/18/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument 1
Appellant contends claims 2-4, 6-11, 13-18, 20-21 are improperly rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2011/0313846 to Patwa in view of United States Patent Application Publication No. 2004/0210763 to Jonas. The Examiner respectfully disagrees.
Appellant contends Patwa fails to teach or suggest assigning multiple identifiers to the same user, and then using different identifiers when exchanging information about the same user with different data provider servers. Appeal Brief p5. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Patwa is relied upon to teach utilizing a user identifier to exchange information about a user with a data provider server. [0029] of Patwa discloses content server 212 retrieving user-specific information from online-service provider 216 via an API call. Retrieving user-specific information about a user via an API call necessarily requires some form of a user identifier to be included in the API call in order to determine and access the correct user information. In addition, Jonas is relied upon to teach assigning multiple different identifiers to a same user. [0032] of Jonas discloses system 10 assigning multiple different identifiers to a record that represents a person based on the source of the received record, e.g. organization ID, system ID, and record ID. As a result, different sources will result in different multiple identifiers.
Appellant contends Jonas fails to teach or suggest using different identifiers for a single user to exchange information about the single user with different data providers. Appeal Brief p6. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth above, Patwa, not Jonas, is relied upon to teach using identifiers for a single user to exchange information about the single user with different data providers.
Appellant contends there is no motivation to combine Jonas with Patwa. Appeal Brief p6-7. However, by explicitly identifying an assertion, i.e. a data set about a user, with a unique identifier such as an identifier based on the source of the data set, performing entity resolution and merging data from multiple data sets together is made easier by ensuring that different data sets are properly identified. Furthermore, the motivation to combine does not teach away from the claimed invention. The claimed invention aggregates characteristics of the same user that are received from each of the multiple different data service provider servers. Likewise, combining Jonas with Patwa makes it easier to merge data from multiple data sets.

Argument 2
Appellant contends claims 2-21 are improperly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Examiner respectfully disagrees.
Appellant contends the disclosure specifically states how the data exchange server itself prevents the sharing of data, i.e. by using two different identifiers to represent the same user when exchanging information about the user with each of two different data providers, because the two different data providers will not receive matching identifiers for the same user, thereby preventing those two data provider servers from using the identifiers assigned by the data exchange server to share information about the same user. Appeal Brief p9-10. As set forth in the Final Rejection, merely providing different identifiers representing the same user to two different data providers does not actually prevent the two different data providers from sharing information about the same user. The Specification does not exclude the possibility of the two different data providers using another identifier, such as a name or social security number of a same user, to share information about the same user. In addition, the multiple different identifiers appear to only be used in the context of the data exchange server retrieving information about a user from a data provider server. That is, the multiple different identifiers are not being used for any sharing of information between the multiple data providers.
Furthermore, the Specification is silent on the data exchange server preventing information about the same user from being shared between the two different data providers outside of the data exchange server. Assuming arguendo that the data exchange server prevents user information from being shared via the data exchange server, the Specification is silent on preventing user information from being shared outside of the data exchange server. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY HUANG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:
/Anita Y Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685        
                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.